

115 HR 1138 IH: Wildfire Airspace Protection Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1138IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Cook (for himself, Mr. Royce of California, Ms. Brownley of California, and Mr. Aguilar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide a criminal penalty for launching drones that
			 interfere with fighting wildfires affecting Federal property, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Wildfire Airspace Protection Act of 2017. 2.Interference with wildfire suppression, law enforcement, or emergency response effort by operation of unmanned aircraft (a)In generalChapter 65 of title 18, United States Code, is amended by adding at the end the following:
				
					1370.Interference with wildfire suppression, law enforcement, or emergency response effort by operation
			 of unmanned aircraft
 (a)OffenseExcept as provided in subsection (b), an individual who operates an unmanned aircraft and in so doing knowingly or recklessly interferes with a wildfire suppression, law enforcement, or emergency response effort shall be fined under this title or imprisoned not more than 5 years, or both.
 (b)ExceptionsThis section does not apply to the operation of an unmanned aircraft conducted by a unit or agency of the United States Government or of a State, tribal, or local government (including any individual conducting such operation pursuant to a contract or other agreement entered into with the unit or agency) for the purpose of protecting the public safety and welfare, including firefighting, law enforcement, or emergency response.
 (c)DefinitionsIn this section, the following definitions apply: (1)WildfireThe term wildfire has the meaning given that term in section 2 of the Emergency Wildfire Suppression Act (42 U.S.C. 1856m).
 (2)Wildfire suppressionThe term wildfire suppression means an effort to contain, extinguish, or suppress a wildfire.. (b)Clerical amendmentThe table of sections for chapter 65 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						1370. Interference with wildfire suppression, law enforcement, or emergency response effort by
			 operation of unmanned aircraft..
			